Case 1:20-cv-24211-JEM Document 1-4 Entered on FLSD Docket 10/14/2020 Page 1 of 5




                                Exhibit	  “2”
Case 1:20-cv-24211-JEM Document 1-4 Entered on FLSD Docket 10/14/2020 Page 2 of 5




Sanchelima & Associates, P.A.
Attorneys at Law                                            Patent, Trademark & Copyright Law

Jay Sanchelima, Reg. Patent Attorney                               Tel: 305-447-1617
Chris. J. Sanchelima, Reg. Patent Attorney                         Fax: 305-445-8484
                                                                   chris@sanchelima.com
                                                                   www.sanchelima.com


                                             August 12, 2019

       VIA USPS FIRST CLASS MAIL

       Oh! México Bar & Grill
       492 Jimmy Deloach Pkwy
       Suite 103
       Savannah, GA 31407

       Re: Infringement of OH! MEXICO

       To whom it may concern:

       The undersigned firm has been retained by Vida y Estilo Corp., a Florida corporation, the
       owner of the trademark for OH! MEXICO (U.S. Registration No. 4,939,569). It has
       recently come to our attention that you may be offering whether intentionally or
       unintentionally, a counterfeit or false version of our client’s restaurant services, which
       our client has registered under the name OH! MEXICO in the United States. Our client
       filed for the mark OH! MEXICO on July 8, 2015 and has been using the mark in
       commerce since October 1st, 1998. See Exhibit “A”. Your mark OH! MÉXICO BAR &
       GRILL is substantially similar and indistinguishable.

               Please be advised that your sale and/or direct or indirect involvement with the
       above-referenced restaurant services under the name OH! MÉXICO BAR & GRILL may
       constitute, among other things, counterfeiting and infringement under Section 32 of the
       Lanham Act, 15 U.S.C. § 1114 et seq., False Designation of Origin under § 43(a) of the
       Lanham Act, 56 U.SC. § 1125(a), dilution of our client’s intellectual property rights,
       unfair competition and deceptive trade practices under state and federal law. Your
       actions have damages and, unless stopped immediately, will continue to cause irreparable
       damage to our client and its goodwill and reputation among the trade and consuming
       public. In light of the foregoing, you may be exposed to liability for substantial monetary
       damages and lost profits. The penalties of such activity may include injunctive relief,
       actual damages, treble or statutory damages under 15 U.S.C. § 1117(c)(2). In addition, in
       the event your conduct is found to be malicious, fraudulent, deliberate, and willful the
       undersigned counsel will seek costs and attorney’s fees pursuant to Section 35(a) of the
       Lanham Act, 15 U.S.C. § 1117(a).
Case 1:20-cv-24211-JEM Document 1-4 Entered on FLSD Docket 10/14/2020 Page 3 of 5




            This matter is of serious concern to our client. Accordingly, the undersigned
     counsel has been instructed to demand that you, your company and all agents,
     representatives, distributors, licenses, affiliates, and all others directly involved with your
     company’s restaurant services using the infringing OH! MÉXICO BAR & GRILL name
     hereby immediately cease and desist from any and all future sales of restaurant services
     bearing marks substantially indistinguishable or identical to our client’s intellectual
     property.

              In view of the urgency of this serious matter, we require your written
     confirmation that you and your company has ceased its infringement of OH! MÉXICO
     BAR & GRILL, as well as your full compliance with the demands stated in this letter, by
     no later than August 19th, 2019. If we do not hear from you by the date stated above, our
     client is prepared to take immediate action to protect its valuable rights, including by not
     limited to the filing of an action in Federal Court seeking damages, punitive damages,
     attorney’s fees and costs, to the extent available under federal and state law.

             This letter does not constitute an exhaustive statement of our client’s position, nor
     does it constitute a waiver or limitation of any legal or equitable rights of our client, all of
     which are expressly reserved.

            If you have any further questions, you may call the number above to reach
     undersigned counsel.


                                                     Sincerely,




                                                     By:     ________________________
                                                             Christian J. Sanchelima, Esq.
                                                             Sanchelima & Associates, P.A.
                                                             235 SW 42 Ave,
                                                             Miami, FL 33134
                                                             chris@sanchelima.com
                                                             305-447-1617
Case 1:20-cv-24211-JEM Document 1-4 Entered on FLSD Docket 10/14/2020 Page 4 of 5




                         Exhibit A
Case 1:20-cv-24211-JEM Document 1-4 Entered on FLSD Docket 10/14/2020 Page 5 of 5
